internal_revenue_service number release date index number ---------------------------------- --------------------------------- ------------------------------------- ----------------------------------- in re --------------------------------- legend department of the treasury washington dc person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc tege eoeg et2 plr-141647-15 date date --------------------------------------------------- ------------------------------------------- ------------------------------------------- ------------------------------------------------- organization a --------------------------------- entity v entity w entity x foundation y association q ------------------------------------------- association r ----------------------------------------------- state b statute m year year year year year ---------------------- ------------------- ------- ------- ------- ------- ------- dear -------------------- this is in response to your letter of date requesting a letter_ruling that donations to organization a are tax deductible under sec_170 because organization a as a consolidated department of all incorporated cities in state b is a wholly owned instrumentality of political subdivisions of state b plr-141647-15 facts the following facts and representations are submitted under penalties of perjury in support of your request origin and governing documents the facts represented provide that organization a is a governmental entity formed in year by incorporated home rule cities in state b organization a’s initial purpose was to defend its member cities against state intrusions on their home rule authority and to advocate on behalf of those governments before the state b legislature subsequently state b’s legislature enacted statute m statute m provides that a unit of local_government of state b may enter into a written_agreement with any other unit or units of local_government for the performance of any or all functions and activities that a party to the agreement its officers or agencies have authority to perform statute m further explicitly provides that the agreement may provide for the performance of a function or activity by among other things a consolidated department in year all incorporated cities in state b entered into an intergovernmental_agreement pursuant to statute m establishing organization a as a consolidated department of all the cities participating in the agreement the agreement further provided that organization a would continue to have the functions and governance as set forth in organization a’s constitution as it existed at that time in year the cities participating in organization a entered into a new intergovernmental_agreement hereinafter referred to as the intergovernmental_agreement the intergovernmental_agreement expanded the number of seats on organization a’s board_of directors and currently governs the purpose function and structure of organization a in year the irs ruled that organization a is exempt from federal_income_tax under sec_501 organization a’s purpose and governance are further set out in organization a’s constitution and bylaws which were most recently updated in year purpose and function organization a’s constitution and intergovernmental_agreement state that organization a has the following purposes and functions to maintain an organization to secure cooperation among the cities of the state by thorough study of local problems and in the application of efficient methods to local_government to provide a means whereby officials may interchange ideas and experiences and obtain expert advice plr-141647-15 to collect compile and distribute to municipal officials information about municipal government and the administration of municipal affairs to engage in the study and preparation of uniform ordinances and practices to formulate and promote such legislation as will be beneficial to the cities of state b and the citizens thereof and to oppose legislation detrimental thereto but not to expend monies in favor of or in opposition to any public measure initiated by or referred to the people or for or against the election of any candidate for public_office to provide such services to cities as cities may authorize and require through organization a including but not limited to assistance in collective bargaining with employees liability casualty and health insurance and the provision of joint facilities for local governments with other governmental units acting singly or cooperatively to that end organization a may create or participate in appropriate entities and trusts which are suitable and convenient for carrying out its purposes to secure harmony of action among municipalities in matters that affect the rights and liabilities of cities to institute or participate in litigation in the name of a member city upon request of such city or in its own name for the purpose of securing a determination relative to the rights and liabilities of the cities of state b under any constitutional provision statute or ordinance to appear as a friend of the court in any court_proceeding wherein the rights and liabilities of cities are affected to appoint or employ counsel for the purpose herein mentioned to adopt and amend from time to time such rules regulations constitution and bylaws as are not inconsistent with the intergovernmental_agreement and to do any and all things necessary or proper for the benefit of the cities of state b which the cities themselves might do singly or in cooperation with other units or agencies of government among its other activities organization a leverages the collective power of the participating cities to obtain services at a lower cost than cities would otherwise pay or that would be difficult for cities to obtain individually for example as allowed by state b’s public purchasing laws organization a operates cooperative purchasing programs for local governments wherein organization a negotiates bulk fixed price agreements with providers of goods and services that organization a’s participating cities may then use to procure those goods and services governance cities are the only parties to the intergovernmental_agreement establishing organization a and cities are the only entities eligible for full organization a membership which grants full access to all of organization a’s programs and services and gives those cities voting rights in selecting organization a’s board_of directors as plr-141647-15 well as approving changes to organization a’s constitution under the terms of the intergovernmental_agreement and organization a’s bylaws organization a’s governing body consists of voting and non-voting members the voting members of organization a’s board_of directors include four officers president vice-president treasurer and immediate past president and directors two of whom hold an appointed position with a member city and of whom are elected city officials non-voting members of the board_of directors include one individual who holds an appointed position with a member city past presidents who hold a city elected office and the executive director of organization a the term of office of the voting officer members is one year while the term of office of directors who hold an elected office with a member city is three years and the term of office of directors who hold an appointed position with a member city is two years candidates for membership on the board_of directors are selected by a nominating committee consisting of the immediate past president one other past president two current board members and one city official not currently serving on the board all of whom are appointed by the president all officers three directors who hold elected positions with member cities one director who holds an appointed position with a member city and one non-voting director who holds an appointed position with a member city are elected each year at organization a’s annual business meeting the board_of directors has an executive committee consisting of the president vice- president treasurer immediate past president and the most senior voting director serving in a position reserved for an individual holding an appointed position with a member city the functions of the executive committee include among other things providing direction to organization a’s staff between board meetings additionally an executive director of organization a is appointed by the board_of directors and holds office at the pleasure of the board_of directors the executive director manages organization a’s employees and oversees the day-to-day operations of organization a the executive director is a non-voting member of the executive committee as set out in the intergovernmental_agreement and organization a’s constitution organization a’s membership meets at least once annually to vote on matters of policy and governance there are no limits on the number of delegates each member city may send to an annual meeting and all delegates are to be heard in debate however each member city is entitled to one vote which is expressed by a voting delegate designated by each member city often by vote of the city’s governing body at the annual meeting the voting delegates receive and approve a financial report elect officers and members of the board_of directors and if necessary adopt resolutions governing organization a’s constitution which requires a two-thirds majority vote of the delegates present because the original primary emphasis of organization a relates to legislative and legal advocacy organization a has established an extensive process that places control with the member cities in deciding organization a’s position on state and federal policy matters specifically as set out in organization a’s by-laws the biennial process plr-141647-15 begins with the establishment of policy committees that are organized by topic the president appoints the committee members who must be either elected or appointed city officials to be voting members no person representing private interests may serve as a voting member on a policy committee the policy committees meet and make recommendations to organization a’s board on proactive and defensive positions in the legislative process the board then either adopts or rejects those recommendations at a meeting held before organization a’s annual meeting the member cities are then able to review and if desired modify the board’s adopted positions at the annual meeting pursuant to the intergovernmental_agreement organization a may be dissolved by a two-thirds vote of the participating cities in which event the cities then participating shall mutually agree upon the transfer of personnel or the division of assets and liabilities between the parties subsidiary and supporting entities in order to provide services to cities in the area of collective bargaining with employees liability casualty and health insurance and the provision of joint facilities organization a has formed the following four entities to help carry out those purposes entity v entity v is a joint_venture between organization a and association q which is an association of state b counties entity v was formed to provide human resources and labor relations assistance to local_government entities in state b entity v’s operating_agreement provides that income or money collected by or credited to entity v shall not accrue to the benefit of any private person firm or corporation but shall accrue only to the parties to organization a and association q the operating_agreement further provides that in the event entity v is terminated assets as well as indebtedness or liabilities shall be split between organization a and association q entity w entity w is an insurance_trust for public entities as allowed by state b law organization a and association q formed entity w to provide pooled liability casualty and health insurance to their member cities and counties respectively in entity w received a ruling from the irs that its income is excludable from gross_income under sec_115 entity x entity x is a real_estate trust formed by organization a association q and association r an association of state b school boards to aid in the management of real_property held by these three entities in common the real_property includes an undivided percentage ownership_interest in the building that houses the primary place of business for all three entities and the real_estate on which the building is located as well as property adjacent to that building that is used for parking and being held for future building expansion the most current declaration of trust of entity x states that the executive directors of organization a association q and association r have full power to control any proceeds from plr-141647-15 the trust estate subject only to the restriction that no part thereof shall be used at any time for other than governmental purposes if the trust terminates the declaration of trust provides that the entire trust estate will be distributed to organization a association q and association r in accordance with the beneficial_ownership shares as long as the trust is not distributed for other than governmental purposes foundation y foundation y is a separate non-profit foundation the purpose of which is to solicit grants and receive charitable donations for organization a foundation y has a ruling from the irs that it is tax exempt under sec_501 participation categories in accordance with organization a’s bylaws organization a maintains various participation categories full membership a city may become a member of organization a by paying the membership dues for the current_year and adopting the intergovernmental_agreement full membership entitles a city to all services provided by entity w and voting privileges at organization a’s annual meeting any member may withdraw from membership by giving six months written notice in the form of council resolution or ordinance to the executive director additionally any member that fails to pay membership dues during the current fiscal_year may be stricken from the membership roll by organization a’s board_of directors associate membership associate member status is available to a variety of enumerated public bodies such as a state b political_subdivision a state b municipal or public corporation or certain intergovernmental agencies that are not cities or counties and that therefore are ineligible for direct membership in organization a or in association q as provided in organization a’s bylaws associate membership status is not available to private non-profit or private for- profit entities entities that qualify for associate membership may become associate members by paying annual dues in an amount set by the board_of directors of organization a and upon approval by organization a’s executive director associate members may participate in entity w and risk management services subject_to adopted entity w policies obtain labor services from entity v receive organization a publications and attend organization a trainings associate members are not entitled to voting privileges cannot serve on organization a committees and are not entitled to legislative lobby or intergovernmental relations services organization a’s board_of directors created the associate membership category as part of organization a’s efforts to ensure that entity w an insurance_trust remained financially healthy and had adequate participation sponsorships upon approval of the executive director a person or entity may be allowed to participate in a sponsorship role with organization a sponsors may be recognized for their sponsorship and receive benefits based on the level plr-141647-15 of financial support or fees provided to organization a sponsorships are described in greater detail below in addition organization a’s bylaws state that it may provide services to affiliate groups for reimbursement based on available_resources and approval by organization a’s board_of directors for this purpose an affiliate organization is one that is composed of local_government officials formally organized under a constitution or bylaws or both and recognized by organization a’s board_of directors furthermore organization a’s constitution provides that other classes of and conditions for non-voting membership may be established by organization a’s board_of directors which may include separate boards or commissions of cities and other entities or groups of persons that want one or more of organization a’s services revenues and expenses the intergovernmental_agreement provides that no organization a funds shall be expended except upon a vote of its board_of directors and in furtherance of the objectives and purposes of organization a state b law provides that any moneys collected by an intergovernmental entity like organization a shall not accrue to the benefit of private persons the intergovernmental_agreement further provides that incidental income from any organization a activity shall be devoted solely to the governmental purposes of organization a and its member cities and that no profit from any organization a activity shall inure to the benefit of any private person firm or corporation private businesses are not eligible to participate in the governance of organization a or to have any material interest in or control_over organization a therefore the only transactions organization a has involving private interests are in the form of contractual relationships either where organization a is paying or receiving a fee for a service as more fully described below organization a’s revenues are generally derived from membership and other fees or assessments grants and charitable donations fees for services provided to cities and affiliate groups revenues derived from the insurance_trust real_estate transactions and membership and other fees organization a’s constitution provides that the board_of directors shall assess the annual membership fee for cities in an amount sufficient to finance the expenses of organization a for the current_year under the intergovernmental_agreement the amount of the annual fees or assessments must be based upon the populations of the respective cities entering into the agreement as determined by the board_of directors plr-141647-15 no later than january of each calendar_year the constitution further provides that the annual membership fee for other non-voting memberships shall be as determined by the board and the board may levy assessments in addition to the annual membership fee and request voluntary contributions for other services and programs authorized by the board fee-for-service programs to enhance revenues that offset costs of providing programs to participating cities organization a established two fee for service programs hereinafter referred to as program and program where organization a provides a service to a private interest on a fee for service basis in all instances the fee charged to the private interest equals or exceeds organization a’s cost in providing the service in addition both programs enhance the purpose of organization a in linking city officials with their public duties under program private for-profit entities pay a fee of dollar_figure dollar_figure or dollar_figure in exchange for some combination of the following quarter-page advertising or discounts on other advertising in organization a’s monthly publication advance registration for the trade_show at organization a’s annual conference a discount on an exhibitor booth at organization a’s annual conference advertising in organization a’s online products and services directory a subscription to organization a’s monthly publication and weekly bulletin both available free of charge on organization a’s website use of organization a’s business partner logo access to organization a’s membership list at a lower rate than that charged to the general_public recognition in organization a’s annual conference program and on organization a’s website and an organization a wall calendar program which helps cover the cost of organization a’s annual conference organization a’s signature annual event for local elected and appointed officials is structured similarly to program under program a private business pays a fee of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure or dollar_figure in exchange for one or more of the following recognition as sponsor of certain events at the conference and banner placement logo display or some other recognition during a conference event the opportunity to welcome and introduce a speaker recognition of sponsorship and a full page advertisement in the annual conference program an exhibitor booth at the trade_show admission to the conference the opportunity for company representatives to present an informational conference session logo featured on signs in audio-visual media at the conference and recognition on organization a’s website and in organization a’s monthly publication plr-141647-15 real_estate transactions as noted above with respect to the discussion of entity x organization a owns an undivided dollar_figure percent of the building that is organization a’s principal_place_of_business as well as the real_estate on which the building is located association q and association r own the remaining interest in the building and the land upon which the building is located those organizations maintain their principal_place_of_business in the same building as organization a and other governmental entities also rent space in the building the property is managed by entity x which in turn is governed by a board_of trustees made up of the executive directors of organization a association q and association r who make decisions relating to use and management of the property and building organization a association q and association r jointly own property adjacent to the building which was purchased for future building expansion that property is currently occupied by single-family residential rental dwelling units in accordance with the trust documents any revenue net of expenses that is derived from those activities is used to operate the building or distributed to organization a association q or association r in amounts equal to the percentage ownership of each entity grants and charitable donations as noted above in year several elected officials undertook an effort to create foundation y for the purpose of soliciting grants and receiving charitable donations that would be used to generate data and information for cities and to support and educate municipal government officials through organization a trainings conferences and workshops ruling requested based on the above facts represented you request a ruling that organization a as a consolidated department of all incorporated cities in state b is a wholly owned instrumentality of political subdivisions of state b to which donations are tax deductible under sec_170 law sec_170 provides that there shall be allowed as a deduction any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year sec_170 states that for purposes of sec_170 the term charitable_contribution means a contribution or gift to or for_the_use_of a state a possession_of_the_united_states or any political_subdivision of any of the foregoing or the united_states or the district of columbia but only if the contribution or gift is made for exclusively public purposes plr-141647-15 revrul_57_128 provides that in cases involving the status of an organization as a wholly owned instrumentality of one or more states or political subdivisions the following factors are taken into consideration whether it is used for a governmental purpose and performs a governmental function political subdivisions whether performance of its function is on behalf of one or more states or whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner whether control and supervision of the organization is vested in public authority or authorities if express or implied statutory or other authority is necessary for the creation and or use of such an instrumentality and whether such authority exists and the degree of financial autonomy and the source of its operating_expenses in revrul_75_359 1975_2_cb_79 the irs concluded that a voluntary association was separate from its member counties and qualified as a wholly-owned instrumentality of those counties which were political subdivisions and was formed and operated exclusively for the public purposes of the member counties therefore contributions to the association were deductible as contributions for_the_use_of political subdivisions subject_to the limitation of sec_170 in revrul_65_26 advice was requested regarding whether a municipal league was a wholly owned instrumentality of political subdivisions of a state for federal employment_tax purposes in that case the municipal league was incorporated by individuals under the state laws applicable to private not-for-profit corporations the purposes of the municipal corporation were the improvement of municipal government and the promotion of the general welfare of the cities and villages of the state by appropriate means including research fostering of conferences and publications the municipal league’s governing body was a board_of trustees comprised of qualified officials of member cities or villages the league’s activities in revrul_65_26 consisted of publishing a monthly magazine featuring articles on government matters conducting conferences surveys and research projects on governmental subjects and publishing the results in pamphlets and sponsoring or participating in municipal law institutes and seminars income of the league was derived from membership dues sales of publications advertising and conference receipts and was expended in carrying out its activities the irs in revrul_65_26 found the league did not meet all of the factors enumerated in revrul_57_128 the irs concluded the league had not been designated by any municipal corporation as its agent or instrumentality as would be possible under the constitution of the state the irs said the activities of the league were governed by its board_of trustees who although municipal officers were acting as individuals with no plr-141647-15 power of agency from their respective municipalities thus the irs stated control and supervision of the league were not vested in public authority accordingly the irs held the league was not a wholly owned instrumentality of political subdivisions of the state analysis at issue in this case is whether organization a is a wholly owned instrumentality of political subdivisions of state b if organization a is a wholly owned instrumentality of political subdivisions of state b then pursuant to revrul_75_359 contributions to organization a may constitute charitable_contributions within the meaning of sec_170 for_the_use_of political subdivisions of state b which are deductible under sec_170 subject_to the limitation of sec_170 a determination of whether organization a is a wholly-owned instrumentality of one or more political subdivisions of state b is made by applying the factors set forth in revrul_57_128 governmental purpose and function the first factor under revrul_57_128 is whether organization a is used for a governmental purpose and performs a governmental function organization a’s initial purpose was to defend its member cities against state intrusions on their home rule authority and to advocate on behalf of those governments before the state b legislature under organization a’s current constitution and the intergovernmental_agreement organization a analyzes a variety of municipal policy issues and legislative initiatives and provides such services to cities as cities may authorize and require through organization a for example organization a assists cities in collective bargaining with employees as well as with liability casualty and health insurance matters additionally organization a institutes or participates in litigation in the name of a member city upon request of such city or in its own name for the purpose of securing a determination relative to the rights and liabilities of the cities of state b under any constitutional provision statute or ordinance furthermore organization a negotiates bulk fixed price agreements with providers of goods and services that organization a’s participating cities may then use to procure those goods and services moreover organization a produces publications training and conferences regarding issues that are relevant to cities thus organization a satisfies this factor because its purposes and functions are governmental in nature performance on behalf of political subdivisions the second factor under revrul_57_128 is whether performance of organization a’s function is on behalf of one or more states or political subdivisions all of the incorporated cities in state b have entered into the intergovernmental_agreement pursuant to statute m establishing organization a as a consolidated department of all the cities participating in the agreement the incorporated cities of state b are political subdivisions of the state and organization a’s constitution and the intergovernmental plr-141647-15 agreement establish that the performance of organization a’s function is on behalf of the incorporated cities and other political subdivisions of state b accordingly the performance of organization a’s function is on behalf of such political subdivisions powers and interests of an owner the third factor under revrul_57_128 is whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner cities are the only parties to the intergovernmental_agreement establishing organization a and cities are the only entities eligible for full organization a membership which grants full access to all of organization a’s programs and services and gives those cities voting rights in selecting organization a’s board_of directors as well as approving changes to organization a’s constitution state b law and the intergovernmental_agreement provide that no profit from any organization a activity shall inure to the benefit of any private person firm or corporation private businesses are not eligible to participate in the governance of organization a or to have any material interest in or control_over organization a therefore based on the foregoing we conclude that organization a’s member cities which are political subdivisions of state b have the powers and interests of an owner with respect to organization a control and supervision the fourth factor under revrul_57_128 is whether control and supervision of organization a is vested in public authority or authorities in this case the incorporated cities of state b are the only parties to the intergovernmental_agreement establishing organization a and those cities are the only entities eligible for full organization a membership which gives those cities voting rights in selecting organization a’s board_of directors as well as approving changes to organization a’s constitution under the terms of the intergovernmental_agreement and organization a’s bylaws organization a’s governing body consists of voting and non-voting members the voting members of organization a’s board_of directors include four officers president vice-president treasurer and immediate past president and directors two of whom hold an appointed position with a member city and of whom are elected city officials non- voting members of the board_of directors include one individual who holds an appointed position with a member city past presidents who hold a city elected office and the executive director of organization a candidates for membership on the board_of directors are selected by a nominating committee consisting of the immediate past president one other past president two current board members and one city official not currently serving on the board all of whom are appointed by the president since duly selected representatives of the incorporated state b cities govern organization a and only those cities are eligible to vote in selecting organization a’s board_of directors as well as to approve changes to organization a’s constitution we conclude that control and supervision of organization a is vested in public authorities plr-141647-15 statutory authority the fifth factor under revrul_57_128 is whether express or implied statutory or other authority is necessary for the creation and or use of organization a and whether such authority exists statute m provides that a unit of local_government of state b may enter into a written_agreement with any other unit or units of local_government for the performance of any or all functions and activities that a party to the agreement its officers or agencies have authority to perform statute m further explicitly provides that the agreement may provide for the performance of a function or activity by among other things a consolidated department all of the incorporated cities in state b entered into the intergovernmental_agreement pursuant to statute m establishing and continuing to maintain organization a as a consolidated department of all the cities participating in the agreement accordingly we conclude that express or implied statutory authority or other authority is necessary for the creation and or use of organization a and that such authority exists financial autonomy and source of operating_expenses the sixth factor under revrul_57_128 is the degree of organization a’s financial autonomy and the source of its operating_expenses organization a’s revenues are generally derived from membership and other fees or assessments fees for services provided to cities and affiliate groups revenues derived from the entity w insurance_trust real_estate transactions including rental income and grants and charitable donations while some of organization a’s funds come from non-governmental sources eg sponsorships advertising etc most of its revenues are derived from its member cities and other governmental entities through fees or assessments and the entity w insurance_trust the finances of organization a are managed by its board_of directors in concert with the will of its member cities as expressed through the elected or appointed officials representing the member cities organization a satisfies the sixth factor of revrul_57_128 because most of its revenue is derived from dues and fees paid_by its member cities furthermore any other income of organization a is required by its governing documents to be devoted solely to the governmental purposes of organization a and its member cities for the reasons stated above organization qualifies as a wholly owned instrumentality of its member cities of state b within the meaning of revrul_57_128 organization a’s purposes and functions are governmental in nature organization a’s function is on behalf of the incorporated cities and other political subdivisions of state b the incorporated cities of state b which are political subdivisions of state b have the powers and interests of an owner since duly selected representatives of the incorporated state b cities govern organization a and only those cities are eligible to we note that subject_to limited exceptions sec_511 imposes a tax on the unrelated_business_taxable_income of organizations exempt under sec_501 see also sec_1_511-1 plr-141647-15 vote in selecting organization a’s board_of directors as well as to approve changes to organization a’s constitution control and supervision of organization a is vested in public authorities express statutory authority is necessary for the creation and use of organization a and such authority exists and organization a’s revenues are generally derived from the fees and assessments derived from its member cities unlike revrul_65_26 the facts in this case indicate the activities of organization a are governed by its board_of directors whose members are municipal officers acting with the power of agency from their respective municipalities therefore in accordance with revrul_75_359 we conclude that contributions to organization a may constitute charitable_contributions within the meaning of sec_170 for_the_use_of political subdivisions of state b that are deductible under sec_170 subject_to the limitation of sec_170 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter for example no opinion is expressed without limitation on the income_tax treatment of any of organization a’s revenue or whether organization a has any unrelated_business_taxable_income within the meaning of sec_512 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2016_1 2016_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2016_1 sec_11 sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
